PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/694,460
Filing Date: 25 November, 2019
Appellant(s): Guannan Zhang



__________________
James H. Noel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/10/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/06/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	
(2) Response to Argument
●	Rejection under 35 U.S.C. § 103-Claims 41, 42, 52 and 53	
Claim 41 
Appellant argued: The Office Action fails to establish a prima facie case of obviousness because neither Prats nor Tarafdar disclose or suggest any “distance between the first node and the plurality of nodes” that are “configured by the first-party content provider.” as claimed in claim 41.
In response to the argument, the examiner respectfully submits that:
In addition to [0041] of Prats that discloses “characterizing the position of the DOM node(s) within the page layout, … the distance vector defining the offset between the bounding box of the anchor DOM elements”, Prats also discloses at [0064] compares the test DOM environment with a candidate DOM environment of DOM nodes around… generates a matching score for the candidate DOM node based on the comparison. In a particular embodiment, the slide-generating application then compares the matching score to a predetermined threshold value and, if the matching score is greater than the predetermined threshold value, selects the candidate target DOM node as the target DOM node [0065] comparing the test DOM environment with the candidate DOM environment includes computing a Levenshtein distance between the data string corresponding to the test DOM environment and the second data string corresponding to the candidate DOM environment (Examiner interprets: “position of the DOM node(s) within the page layout”, “compares the test DOM environment with a candidate DOM environment of DOM nodes around… generates a matching score”, “computing a Levenshtein distance between the data string corresponding to the test DOM environment and the second data string corresponding to the candidate DOM environment”, equivalent to distance between the first node and the plurality of nodes configured by the first-party content provider).

Appellant argued: The Office Action fails to establish a prima facie case of obviousness at least because neither Prats nor Tarafdar disclose or suggest to “extract, based on a distance between the first node and the plurality of nodes, a content characteristic from the second node that is associated with a subset of the plurality of nodes,” as claimed in independent claim 41.
In response to the argument, the examiner respectfully submits that:
In addition to [0041] of Prats that discloses “characterizing the position of the DOM node(s) within the page layout, … the distance vector defining the offset between the bounding box of the anchor DOM elements”, Prats also discloses at [0064] compares the test DOM environment with a candidate DOM environment of DOM nodes around… generates a matching score for the candidate DOM node based on the comparison. In a particular embodiment, the slide-generating application then compares the matching score to a predetermined threshold value and, if the matching score is greater than the predetermined threshold value, selects the candidate target DOM node as the target DOM node [0065] comparing the test DOM environment with the candidate DOM environment includes computing a Levenshtein distance between the data string corresponding to the test DOM environment and the second data string corresponding to the candidate DOM environment [0066] properties of a DOM node that includes an image may be weighted higher than properties of other DOM nodes (Examiner interprets: (1) “position of the DOM node(s) within the page layout”, “compares the test DOM environment with a candidate DOM environment of DOM nodes around… generates a matching score”, “computing a Levenshtein distance between the data string corresponding to the test DOM environment and the second data string corresponding to the candidate DOM environment”, equivalent to a distance between the first node and the plurality of nodes; (2) “properties of a DOM node that includes an image may be weighted higher than properties of other DOM nodes”, equivalent to a content characteristic from the second node that is associated with a subset of the plurality of nodes).

Appellant argued: The Office Action fails to establish a prima facie case of obviousness because neither Prats nor Tarafdar disclose or suggest to “modify, based on the content characteristic, a content item provided by a third-party content provider.”
In response to the argument, the examiner respectfully submits that:
Tarafdar discloses at [0057] Party A is a content provider with a website at foo-A.com and Party A has arranged for another party, Party B, to provide certain content on the site from Party B's own domain. Party B in this case might be a social media network, analytics or web monitoring vendor, advertiser, a party that provides site enhancements with embedded news/content feeds [0070] the proxy server can place a third-party identifier in the path of the URL, so that later on the proxy server can determine the third-party that the modified URL refers to. Thus for example the proxy may rewrite as follows: [0071] http://foo-B.com/image.gif.fwdarw.http://foo-A.com/foo-B.com/image.gif (Examiner interprets: the Party A’s URL point to Party B’s content, e.g. an image, to be included in Party A’s webpage, equivalent to modify, based on the content characteristic, a content item provided by a third-party content provider).  

Claim 42 
Appellant argued: the Office Action fails to establish a prima facie case of obviousness at least because neither Prats nor Tarafdar disclose or suggest to “determine the distance between the first node and each of the plurality of nodes to identify the subset of the plurality of nodes as having a distance within a threshold.”
In response to the argument, the examiner respectfully submits that:
In addition to [0042] of Prats that discloses “the anchor point definitions included in the slide object may include information such as the positional coordinates and selected identifying properties of the target DOM node, as well as content related to the target DOM node, and, in particular embodiments, the positional information and selected properties of one or more neighboring DOM nodes returned by the getBoundingClientRect API relative to the particular web browser used to render the target webpage”, Prats also discloses at [0064] compares the test DOM environment with a candidate DOM environment of DOM nodes around… generates a matching score for the candidate DOM node based on the comparison. In a particular embodiment, the slide-generating application then compares the matching score to a predetermined threshold value and, if the matching score is greater than the predetermined threshold value, selects the candidate target DOM node as the target DOM node [0065] comparing the test DOM environment with the candidate DOM environment includes computing a Levenshtein distance between the data string corresponding to the test DOM environment and the second data string corresponding to the candidate DOM environment (Examiner interprets: “information such as the positional coordinates and selected identifying properties of the target DOM node”, “compares the matching score to a predetermined threshold value and, if the matching score is greater than the predetermined threshold value, selects the candidate target DOM node as the target DOM node”, equivalent to determine the distance between the first node and each of the plurality of nodes to identify the subset of the plurality of nodes as having a distance within a threshold).

Claim 52 
Appellant argued: The Office Action erred in rejecting independent claim 52, and all claims dependent therefrom, as being unpatentable under 35 U.S.C. § 103 as obvious over Prats and Tarafdar. The rejection is improper for the reasons set forth in detail with respect to independent claim 41.
In response to the argument, the examiner respectfully submits that:
See the above responses to claim 41.

Claim 53 
Appellant argued: The Office Action erred in rejecting dependent claim 53 as being unpatentable under 35 U.S.C. § 103 as obvious over Prats and Tarafdar. The rejection is improper for the reasons set forth in detail with respect to dependent claim 42.
In response to the argument, the examiner respectfully submits that:
See the above responses to claim 42.












Respectfully submitted,

/HUAWEN A PENG/Primary Examiner, Art Unit 2157                                                                                                                                                                                                                                                                                                                                                                                        February 24, 2022




Conferees:

/James Trujillo/           Supervisory Patent Examiner, Art Unit 2157                                                                                                                                                                                             



/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                                                                                                                                                                                                                              



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.